Citation Nr: 9918368	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-43 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Disagreement with the initial evaluation for a postoperative 
atrial septal defect.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1993.  

This matter is before the Board of Veterans' Appeals on 
appeal from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO), which granted service connection for repaired atrial 
septal defect, evaluated as noncompensable from December 1, 
1993.

By an October 1997 rating action, the RO granted service 
connection for vascular/migraine headaches, rated as 
noncompensable.  In the same month, the RO notified the 
veteran of this determination.  In December 1997, the veteran 
filed a notice of disagreement and the RO furnished the 
veteran with a statement of the case in May 1998.  In July 
1998, the RO received a VA Form 646 from the veteran's 
representative.  In correspondence dated in October 1998, the 
RO informed the veteran's representative that although the VA 
Form 646 referred to the issue of evaluation for headaches a 
VA Form 9 had not yet been filed.  The Board notes that the 
Form 646, could possibly be accepted as the veteran's 
substantive appeal, however, it was subsequently withdrawn by 
the veteran's representative by a letter dated in November 
1998.  A review of the claims folder indicates that, 
following the May 1998 statement of the case, the veteran did 
not submit any further contentions regarding his service-
connected vascular/migraine headaches.  Since the veteran did 
not perfect his appeal of this issue, it is not before the 
Board for appellate review.  38 C.F.R. §§ 20.200, 20.302(c) 
(1998) (an appeal requires a notice of disagreement and a 
timely filed substantive appeal after issuance of a statement 
of the case).

In May 1998 service connection was denied for fatigue, memory 
loss and adjustment disorder and the veteran was notified of 
that determination and of his appellate rights by letter 
dated in July 1998.  In December 1998 the evaluation for 
scars of the chest, abdomen and status post repair of the 
atrial septal defect was increased to 10 percent.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in January 1999.  In March 
1999 service connection was denied for arthritis of the back 
and chest secondary to scars of the chest, abdomen and status 
post repair of the atrial septal defect and the veteran was 
notified of that determination and of his appellate rights by 
letter dated in April 1999.

REMAND

The RO last adjudicated the veteran's claim for an increased 
rating for service-connected postoperative atrial septal 
defect in January 1998.  His rating was adjudicated under the 
schedular criteria found at 38 C.F.R. Part 4, Codes 7099-
7000.  The rating criteria were effectively changed on 
January 12, 1998.  See 38 C.F.R. Part 4, Code 7000 (effective 
January 12, 1998).  Since the veteran had filed his claim for 
an increased rating prior to the effective date of the new 
rating criteria, the RO must evaluate the veteran's claim 
under both the old and new criteria.  A determination must be 
made as to which criteria are most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran 
also must be notified that he is entitled to the highest 
rating applicable under the set of criteria most favorable to 
him.

The Board notes that the veteran was last examined in April 
1997 examination when the previous rating criteria were in 
effect.  This examination report is insufficient for 
evaluation purposes since the examiner did not report 
findings due to the atrial septal defect in terms consistent 
with both the previous and new rating criteria.  Also, the 
January 1998 consideration of the veteran's claim did not 
indicate which rating criteria were most favorable to the 
veteran or attempt to relate his symptoms to the rating 
criteria in order to determine if an increased rating is 
warranted.  The January 1998 supplemental statement of the 
case (SSOC) set forth the old criteria of Diagnostic Code 
7013 and 7017 and the new criteria of Diagnostic Code 7000.  
The RO indicated that the disability was rated as analogous 
to paroxysmal tachycardia prior the January 12, 1998 and 
rated an analogous to valvular heart disease after January 
12, 1998.  However, the SSOC did not contain a discussion of 
the reasoning employed to determine the most favorable rating 
criteria.  Therefore, reexamination of the veteran is 
necessary in the present case to consider if the new criteria 
represent the most favorable regulation to the veteran and 
thus allow for proper assessment of his service-connected 
disability.

The claims file shows that the veteran's claim for vocational 
rehabilitation training was denied by the RO in August 1993.  
The veteran's vocational rehabilitation folder may contain 
pertinent information and should be associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court), noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances, further development is required, and 
this issue is REMANDED to the RO for the following action.

1.  The RO should obtain any additional 
VA treatment records pertaining to 
treatment of the service-connected atrial 
septal defect since April 1997.  Copies 
of complete records should be associated 
with the claims folder.  In addition, the 
RO should contact the veteran and request 
him to furnish the names and addresses of 
any private health care providers from 
whom he has received treatment for 
service connection postoperative atrial 
septal defect.  If any are identified, 
consent forms for the release to the VA 
of such private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified private treatment records of 
the veteran which are not currently in 
the file and associate them with the 
claims folder.

2.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

3.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the severity of his service 
connected postoperative atrial septal 
defect.  All indicated studies as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The RO 
should provide the examiner with copies 
of the revised rating criteria (new 
criteria) of Diagnostic Code 7000, 
together with the criteria (old criteria) 
of Diagnostic Codes 7013 and 7017 in 
effect prior to January 12, 1998.  The RO 
should label the criteria as old and new 
criteria so that the examiner when he/she 
performs the examination knows which is 
the old and which is the new criteria.  
The examiner should first set forth 
his/her findings in relationship to the 
old criteria of Diagnostic Codes 7013 and 
7017 and then separately set forth 
his/her findings in relationship to the 
new criteria of Diagnostic Code 7000.

4.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
claim for an increased rating for 
postoperative atrial septal defect in 
accordance with Karnas.  The RO should 
determine the rating most favorable to 
the veteran with consideration given to 
the effective date of the change in 
regulations.  The RO should also consider 
the veteran's claim in accordance with 
the Court's directives in Fenderson.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including amendments to 38 C.F.R. § 4.104 
(1998).  The supplemental statement of 
the case should contain a discussion of 
the reasoning employed to determine the 
most favorable rating criteria.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran 

is free to submit additional evidence and argument on the 
questions at issue.  See Quarles  v. Derwinski, 3 Vet. App. 
129, 141 (1992).




		
	K.J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



